Citation Nr: 0127260	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  00-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran (appellant) had active military service from 
January 1979 to March 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  

The veteran was afforded a "Travel Board" hearing before 
the undersigned Board member at the RO in June 2001.  A 
transcript of that hearing has been associated with the 
claims folder.  

The veteran's claim for service connection for low back 
disability was initially denied by the RO on the basis that 
she had failed to submit new and material evidence to reopen 
her claim.  In its August 1999 rating decision and January 
2000 Statement of the Case, the RO indicated that service 
connection for low back disability had been denied in an 
August 1988 rating action, and that the decision had become 
final because the veteran failed to appeal that 
determination.  However, a closer review of the record shows 
that the 1988 decision should not have been treated as a 
final decision.  

The law provides that claimants and their representatives are 
entitled to notice of any decision made by VA affecting the 
payment of benefits and the granting of relief.  Such notice 
shall clearly set forth the decision made, any applicable 
effective date, the reason(s) for the decision, the right to 
a hearing on any issue involved in the claim, the right of 
representation and the right, as well as the necessary 
procedures and time limits, to initiate an appeal of the 
decision.  38 C.F.R. 
§ 3.103(b)(1) (2001).  In the present case, the veteran was 
denied service connection for back disability in an August 
1988 rating action.  The notice informing her of the decision 
erroneously indicated, however, that her back condition was 
service-connected but less than 10 percent disabling and non-
compensable.  This notification was not proper because it 
left the veteran unaware of her right to appeal the actual 
determination of the August 1988 rating decision, which 
denied service connection for a back condition.   

Thus, as the veteran did not receive proper notice of the 
August 1988 rating decision, that decision cannot be 
construed as final.  The Board will therefore consider the 
veteran's claim for service connection for low back 
disability on a de novo basis.

Finally, a review of the record shows that the veteran has 
filed service connection claims for bilateral foot 
disability, bilateral knee disability, residuals of an eye 
injury, stress incontinence, sinus disability, herpes, and 
hepatitis.  The RO has yet to issue a decision on these 
claims.  Since the issues of service connection for bilateral 
foot disability, bilateral knee disability, residuals of an 
eye injury, stress incontinence, sinus disability, herpes, 
and hepatitis are not inextricably intertwined with the 
current appeal, they are referred to the RO for appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994).


REMAND

The veteran contends that her current low back problems are 
etiologically related to her military service.  Specifically, 
she argues that repeated bending, twisting, and lifting 
actions performed in service combined to cause her diagnosed 
osteoarthritis of the lumbar spine and degenerative disc 
disease.  She maintains that the record clearly shows that 
she was seen for complaints of back pain in service, and that 
she has received evaluations and treatment for low back 
problems since that time.  The veteran submitted a statement 
from her daughter, which indicated that the veteran had been 
suffering from back problem since military service.  She also 
submitted an April 2001 statement from H. Andrews, M.D., in 
support of her claim.  Therein, Dr. Andrews opined that the 
veteran's low back disability was a work-related injury that 
most likely occurred gradually and could have gone back as 
far as her military service.

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the RO's most recent 
consideration of the issue on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As discussed above, Dr. Andrews submitted an opinion in April 
2001 that stated that the veteran's spondylolisthesis, 
osteoarthritis of the lumbar spine, and probable L4 
degenerative disc disease was likely the result of a bending 
injury with lifting, twisting, and heavy work.  He opined 
that the injury was work-related and had most likely occurred 
gradually.  He indicated that the injury could well go back 
as far as the veteran's military service.  The veteran has 
not been afforded a VA examination to determine the nature 
and etiology of her low back disability.  Such an examination 
should be conducted.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board also notes that the veteran has testified that she 
is currently pursuing a claim for workers' compensation, and 
that she is intending to file a claim for Social Security 
Administration disability benefits.  Any decision, and 
medical evidence from these proceedings, would be probative 
to the issue on appeal.  The RO should make an effort to 
obtain those records.  

In view of the foregoing, the Board finds that additional 
development is necessary.  Accordingly, the case is REMANDED 
to the RO for the following action:

1.  The RO should advise the veteran that she may 
submit additional medical evidence (such as a more 
detailed opinion from Dr. Andrews) which would 
help to establish an etiological relationship 
between her current low back disability and her 
military service.

2.  The RO should request that the veteran submit 
the names, addresses and approximate dates of 
treatment or evaluation for all VA and non-VA 
medical care providers who treated her for low 
back disability since her service discharge.  
After securing any necessary releases, the RO 
should attempt to obtain a copy of all indicated 
records (not already of record) and associate them 
with the claims file.  In addition, the RO should 
attempt to obtain all pertinent records concerning 
the veteran's workers' compensation claim for a 
back injury sustained at work and any additional, 
relevant employment medical records (such as pre-
employment/employment physical examinations).  

The RO should also inquire as to whether the 
veteran has filed a claim for Social Security 
Administration (SSA) disability benefits.  If so, 
the RO should obtain from the SSA a copy of any 
decision pertaining to the veteran's claim for 
disability benefits and the records upon which the 
determination was based.  

3.  If the RO is unsuccessful in obtaining any 
medical records identified by the veteran, it 
should inform the veteran and her representative 
of this and request them to provide a copy of the 
outstanding medical records.

4.  The RO should schedule the veteran for a VA 
examination by a physician with appropriate 
expertise to determine the extent and etiology of 
any currently present low back disability.  The 
veteran should be notified of the date, time, and 
place of the examination in writing.  The claims 
folder, to include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner.  All 
necessary testing should be conducted.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion with respect to any 
currently present back disorder, as to 
whether it is at least as likely as not that 
the disorder is etiologically related to the 
veteran's military service (i.e., did any 
back disability have its onset in service or 
proximate thereto or was such disability due 
to any post-service, industrial-related 
trauma).  The rationale for such opinion 
expressed must also be provided.

5.  The RO should review the claims folder and 
ensure that the foregoing development has been 
substantially conducted.  If any necessary 
development is incomplete, appropriate corrective 
action is to be implemented.

6.  The RO should undertake any other development 
it deems to be required to comply with the notice 
and duty to assist provisions of the VCAA. 

7.  The RO should readjudicate the claim for 
service connection for low back disability on the 
merits.  

If the claim is not granted, the RO should issue a 
Supplemental Statement of the Case and afford the veteran and 
her representative an appropriate opportunity to respond.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until she is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

